          Case 2:19-cv-01207-JCM-BNW Document 7 Filed 07/24/19 Page 1 of 2



1    MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
2    MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
3    Las Vegas, NV 89101
     Tel: (702) 362-8500
4    Fax: (702) 362-8505
     Melanie@MelanieHillLaw.com
5    Attorney for Plaintiff Jeffrey Alan James
6
7                                    UNITED STATES DISTRICT COURT

8                                            DISTRICT OF NEVADA

9                                                         *****
10   JEFFREY ALAN JAMES, an individual and                     Case No. 2:19-cv-01207-JCM-BNW
11   resident of Nevada,
                                                               STIPULATION AND ORDER TO
12                             Plaintiff,                      EXTEND DEADLINE TO FILE
                                                               RESPONSE TO MOTION TO
13   v.                                                        DISMISS [ECF No. 5]
14   CITY OF HENDERSON, a municipal
                                                               (First Request)
     corporation, DETECTIVE K. LAPEER
15   (#1446), DETECTIVE K. LIPPISCH (#1710),
     DETECTIVE W. NICHOLS (#1242), and
16   Defendant DOE OFFICERS I-X, inclusive,
17                             Defendants.
18
19           Counsel for Plaintiff, Melanie A. Hill of Melanie Hill Law PLLC, and counsel for
20   Defendants, Brandon P. Kemble, Assistant City Attorney for the Henderson City Attorneys’ Office,
21   respectfully submit the following stipulation and order to extend the deadline for Plaintiff to file his
22   opposition to the Defendants City of Henderson, Detective K. Lapeer, Detective K. Lippisch, and
23   Detective W. Nichols’ Motion to Dismiss [ECF No. 5] filed on July 18, 2019 for thirty days from the
24   current deadline of August 1, 2019 to September 3, 2019.1 Counsel for Plaintiff needs additional
25   time to prepare her opposition given the additional difficulty of speaking to her client who is
26
27   1 The 30 day deadline falls on Saturday, August 30, 2019, making the next business day after the Labor Day holiday
     September 3, 2019.
28

                                                           –1–
                                        STIPULATION TO EXTEND DEADLINES
        Case 2:19-cv-01207-JCM-BNW Document 7 Filed 07/24/19 Page 2 of 2



1    incarcerated in a jail that has been on repeated lockdowns and based on the number of arguments

2    raised in the Motion to Dismiss.

3           IT IS HEREBY STIPULATED AND AGREED between the parties that the deadline for

4    Plaintiff to file his opposition to the Defendants Motion to Dismiss [ECF No 5] be extended thirty

5    days from its current deadline of August 1, 2019 to September 3, 2019.

6           DATED this 24th day of July, 2019.

7             MELANIE HILL LAW PLLC                             HENDERSON CITY ATTORNEY
8
9    By:      /s/ Melanie A. Hill                       By:    /s/ Brandon Kemble
              Melanie A. Hill, Esq.                            Brandon Kemble, Esq.
10            Nevada Bar No. 8796                              Nevada Bar No. 11175
              520 S. 7th Street, Suite A                       240 Water Street, MSC 144
11            Las Vegas, Nevada 89101                          Henderson, Nevada 89015
              Telephone: (702) 362-8500                        Telephone: (702) 267-1200
12            Facsimile: (702) 362-8505                        Facsimile: (702) 267-1201
              Melanie@MelanieHillLaw.com                       Brandon.Kemble@cityofhenderson.com
13            Attorneys for Plaintiff Pamela Dittmar            Attorneys for Defendants
14
            IT IS SO ORDERED.
15
            Dated this
                   July_______ day of July, 2019.
                        26, 2019.
16
17
18
                                                        ____________________________________
19                                                      JAMES C. MAHAN
                                                        UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                                    –2–
                                    STIPULATION TO EXTEND DEADLINES
